Title: From John Adams to Ward Nicholas Boylston, 12 August 1822
From: Adams, John
To: Boylston, Ward Nicholas



Dear Cousin
Montezillo 12th. August 1822

Badinage Avaunt!!! I must now be very serious. I have recollected all I can of Homer Virgil and Shakespear—for you know I can read neither and I can recollect nothing comparable to your idea of a stone edifice on the top of Waychusetts Hill as an asylum for men and women in despair—it is in Milton only that I can find any thing approaching it, in sublimity. In humanity it has no competitor Despair! Despair! Despair! the most awful the most dreadful state of human nature. It is worse than madness for their is a pleasure as Nat Lee tells us in being mad which none but madmen know. and how tender, humane, and benevolent is your idea of transporting these poor Sons of forlorn hope after being a little soothed and composed by contemplating the Heavens from such a higth to another stone edifice on Mount Desert. There to contemplate the milder beauties and sublimities of the ocean and restore the poor creatures to some faint hopes. Your plans are so much more exalted than mine, that I hereby renounce every hope and with that you would contribute a farthing to my poor Latin School on Montezillo—But in all humility and modesty I beg leave to suggest, that you have committed one error in your plan. Mr: Russell is by no means a proper superintendant of your Hospital. Far from being in dispair, or sympathising with those in their forlorn condition he yet retains sanguine hopes of being ambassador abroad, or a minister at home and I believe that those hopes are well founded and will be realized
I have heard read a part, but not the whole of Mr Nichols’ book. I really think him the most upright and correct Statesman in England—
I am your loving CousinJohn Adamsby Louisa C SmithMiss Smith offers her affectionate rememberance to Mr: and Mrs Boylston
